DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 4-9, 15, 19, and 21 have been considered but are moot in view of new ground of rejection.
Applicant argues the combination of Diao and Asbun does not describe or suggest, at least, in response to the determination that the user has been looking at the second image for longer than the predetermined time period, the processor circuitry is configured to notify the user has been looking at the second image, after the notifying the user that the user has been looking at the second image for longer than the predetermined period of time, the user interface circuitry is configured to receive the predetermined input from the user independent of the eye tracking circuitry, and in response to ….” because nothing in Diao reference disclose that the system first notifies the user and then in response to the predetermined input (which is a confirmation that the user desires to switch to the second image instead of the first image) the processor circuitry selects the second image for modified display instead of the first image. In Diao, no such confirmation is required and thus the display may switch unintentionally. Asbun does not cure the deficiencies of Diao (pages 9-10). This argument is respectfully traversed.
	Diao discloses in response to user has been looking at a node on screen longer than a predetermined time, providing a notification (e.g., highlight (or degraded other region), indicator, or locking the node as “active node”, etc., and receiving user input to control “active node” to be moved to “active node region” and central server distributes image captured by new active node to replace image being displayed in the active node region 33. Diao also discloses the images displayed on the screen are captured by cameras associated respective nodes (see include, but not limited to, figures 2-3, 13, 21-22, paragraphs 0037, 0042-0049, 0053, 0055, 0076, 0085, 0109). Thus, Diao’s disclosure of highlighting (or degrading other regions) or locking the node as active node or displaying an indicator after user looking at a node longer than a predetermined time is read on providing a notification (a highlight, indicator, “active node”) and user manually input/select the node to receive the media from the newly selected node instead of the previously node is read on “the predetermined input is a confirmation that the user desires to switch to the second image instead of the first image.
	In addition to Diao, Asbun discloses the application may determine whether the user’s attention has been on a secondary content viewport over a predetermined period of time. The application may show clickable urls on an overlaid head-up display, highlighted, etc. The application may receive a user indication that may indicate his/her desire to get additional information on the item or product shown on the secondary content viewport by other means. When the application determines that the user desires to view additional information about the product, it may pause the main video streaming presentation, and may present such additional information show by the e-commerce application, for example, by starting a new video streaming session…. For example, the indication may include one or more of a tap on a touchpad, by a click on a remote control, or the like (see include, but not limited to, figures 7-8, 13, 23, 25-27, paragraphs 0153, 0155-0158-0160). Thus, Asbun also discloses “..in response to the determination that the user has been looking at the second image for longer than the predetermined time period, the processor circuitry is configured to notify the user the user has been looking at the second image; after the notifying… wherein the determined input is a confirmation that the user desires to switch to the second image instead of the first image” (read on in response to determine the user’s attention has been on secondary content viewport over a predetermined period of time, providing a notification such as a highlight, URL, etc. that allow user to make selection to access content associated with secondary content viewport. In response to user indication that indicates the user desire to get content of the item or product show on the secondary content viewport, the application starts new video streaming session to receive content of item or product of secondary viewport instead on primary content/previous content, wherein the user selection by tapping on a touchpad or by clicking on a remote control is read on a confirmation that the user desires to switch to the second image of secondary viewport instead on the first image of primary content and/or previously selected content.
	Therefore, the combination of Diao and Asbun disclose all limitations recited in the claim includes limitation “…wherein the predetermined input is a confirmation that the user desires to switch to the second image instead of the first image” recited in amended claim 1.
It is further noted that the teaching of providing a notification such as displaying a highlight/detail descriptive of a focus/selected content before user making selection of the highlighted content to switch to the content associated with the highlighted icon is well-known in the art such as highlighting an icon of program on a program guide to display detail/description of program before user manually selects to tune to the content of the highlighted icon. It is also noted that it would have been obvious to one of ordinary skill in the art that the user looks or focuses on particular area/icon on the screen before making selection of the content that the user looking at.
	See also the disclosure in US20090276805 (paragraphs 0097, 0115, 0120-0122, 0126, 0127; US 6177931: figures 3, 4B, 5 for the teaching of providing a notification (e.g., highlight/detail description) in response to user focus on an icon/area to highlight a program and then receiving a selection from an input device to confirm switching to content of highlighted icon instead of the content being displayed.
	 
Applicant also argues none of Diao, Lee, and Shimy or Tanaka reference discloses or suggests that in response to determining that the user’s gaze has left the screen, controlling the display to pause the displayed video images and, in response to determining…. “ pages 10-11.  This argument is respectfully traversed.
	Lee discloses when the point of gaze of the driver is returned to the screen of the display 170 resume the display of the removed at least some of the information (para. 0395, 0401). Thus, the resuming of display the removed information is automatically in response to a return of point of gaze of the driver to the screen. 
	Shimy and its fully incorporated references discloses "a user may configure a device to AUTOMATICALLY RESUME CONTENT IF THE CONTENT WAS PAUSED WHEN THE USER LEFT THE DEVICE DETECTION AREA" when the user return to view the content (see para. 0137, 0152, 0176) and "actions" may be performed automatically (Shimy: paragraph 0166), wherein the actions comprise fast forwarding content to different fast forward speeds (see para. 0140, 0171; E430: paragraphs 0036, 0290, 0292; E988: paragraph 0165). Shimy and its fully incorporate by reference also discloses when the user leave the room in which the program is being show, the program is cached and the playback is paused. When the user returns to his or her seat in the room, the user may indicate a desire to continue watching the program, the user may catch up to the aired program during commercials or other progress of little interest, for example, fast forwarding (see for example, E988: paragraph 0165). Thus, as the result of user left the room, the user’s gaze has left the screen and controlling the display to pause the displayed video images as the user “Pause” the displayed video. As a result of fast forwarding to content to catch up the aired program, the fast forward (fast rate than the speed at which the live video images were displayed in real time until the displayed video images are once again synchronized with the video images at which point the displayed video images are displayed in real time (synchronize or return playback rate of aired program when catch-up with aired program).
	Tanaka also discloses “automatically resuming/playing content in faster speed…” as indicated in the rejection and also para. 0083.
	Thus, the combination of the references discloses " in response to determining that the user's gaze has left the screen (when point of gaze of driver left the screen as described in Lee or as the result of user left the room as described in Shimy with its fully incorporated by reference E988), controlling the display to pause the displayed video images and, in response to determining that the user’s has returned to the screen displayed the paused, displayed video image, controlling the screen to automatically resuming the video at a faster rate than a speed at which the live video images were displayed in real time until the display video images are once synchronized with the live video images at which point the displayed video images are displayed in real time (at the point of catching up with the aired program).
	In addition, the teaching of using eye gaze to control faster speed such as fast forward is well-known (see for example, 9363569: col. 40, lines 15-20). 
	For the reasons given above, rejections of claims 1, 4-9, 15, 19 and 21 are discussed below.
Claims 2-3, 10-14, 16-18 and 20 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Diao (US 20130076853) in view of Asbun et al. (US 20190191203). 

Note: all documents that are directly or indirectly incorporated by reference in their entireties in Shimy (see paragraphs 0039, 0041, 0045, 0047, 0072, 0078, 0125) including Ser. No. 09/332,244 (corresponding to US 20030149988 –referred to as E988), US 6756,997 (referred to as Ward), Ser. No. 11/324,202 (corresponding to US 20100153885 –hereinafter referred to as Yates), US 20020174430 (referred to as E430) are treated as part of the specification of Shimy (see MPEP 2163.07 b).
	Similarly, all documents that are directly or indirectly incorporated by references in Asbun (see for example, para. 0001) in their entireties are treat as part of the specification of Asbun.


Regarding claim 1, Diao discloses an image processing apparatus (see include, but are not limited to, figures 1b, 2, paragraphs 0037, 0040, 0137, 0140) comprising: 
 	display circuitry configured to control a display to simultaneously display a plurality of images associated with an event (display circuitry in client device associated with display device 31 configured to control a display to simultaneously display a plurality of nodes with images associated with an event such as a conference– see include, but are not limited to, figures 1b, 2, 20, paragraphs 0042-0043, 0045, 0047, 0053); 
eye tracking circuitry configured to track a position of at least one eye of a user viewing the displayed plurality of images (circuity associated with eye tracking system configured to track a position of at least one on eye of a user looking the displayed plurality of nodes with images - see include, but are not limited to, figures 1b, 2, 20, paragraphs 0037, 0040, 0137, 0140-0141); and
 processor circuitry configured to select for provide to an audience one of the plurality of images in accordance with the tracked position of the at least one eye of the user, the image processing apparatus further comprising user interface circuitry configured to receive a predetermined input from the user independent of the eye tracking circuitry  (processor configured to perform predetermined operation such as selecting one of the image of nodes/camera in accordance with the gaze position that the user is looking at, the client device further comprises user interface circuitry for user to touch or click or place a cursor, left/right in manual mode to receive input from user independent of the eye tracking circuitry/camera – see include, but are not limited to, figures 1b, 2, 20, 22, paragraphs 0042-0047, 0137, 0140-0141), 
 wherein: 
the display circuitry is configured to control the display to display a first image of the plurality of images (first image is read on selected image in “active node” region) and to display a second image of the plurality of images, wherein the first image is currently being provided to the audience (second image is read on image in other nodes associated with participant k, participant l, node D, etc., the image in the active node region is currently provided to the audience for displaying on the active node region– see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0040-0048, 0062, 00660140-0141);
 the eye tracking circuitry is configured, based on the tracked position of the at least one eye of the user, to determine that the user has been looking at the second image displayed for longer than a predetermined time period (e.g., user is looking at second image/node of participant k for longer than a predetermine period, image/node of participant k associated with user new “gaze recipient”/looking position is locked as “active node” – see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0042, 0049, 0053, 0075); 
in response to the determining that the user has been looking at the second image displayed in the second area for longer than the predetermined time period, the processor circuitry is configured to notify the user that the user has been looking at the second image (see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0042-0046, 0049, 0053, 0075 – notifying by highlighting, providing with indicator or locking as “active node” in response to determining that the user has been looking at a particular node longer than a predetermined time period);
notifying the user that the user has been looking at the second image for longer than the predetermined time period, the user interface circuitry is configured to receive a predetermined input (see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0042-0046, 0049, 0053, 0075 –after the node is locked/highlighted to the user, control circuitry receives predetermined input to select content/image associated with the node); and
in response to receiving predetermined input after the notifying the user that the user has been looking at the second image for longer than the predetermined time period, the processor circuitry is configured to select the second image for modified display instead of the first image (after the node is locked as “active node” or highlighted based on new gaze recipient (after looking at the node in order to move the cursor over to select the desired node/area), receiving input to select second image associated with new gaze recipient/participant k and move into active mode region in place of the previous display image of participant j or node C such that the image associated with new gaze recipient for modified display in the active node region instead of the previous gazed recipient–see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0040-0049, 0053, 0075, 0140-0141),
	wherein the predetermined input is a confirmation that the user desires to switch to the second image instead of the first image (predetermined input or manual selection is a confirmation that the user desires to switch to second image in active node instead of first image  - see discussion in “response to arguments” and include, but not limited to, figures 2-3, 13, 21-22, paragraphs 0037, 0042-0049, 0053, 0055, 0076, 0085, 0109).
Diao does not explicitly disclose the predetermined input received from the user (after notifying the user) is independent of eye tracking circuitry. However, Diao also discloses in manual mode, the participant “tells” the central server whom he is looking at, from example by selecting the image of a node from the display device  by touching the image on the screen, placing a cursor over the image and clicking, etc. (paragraph 0047) or in Dual-Camera Mode (DCM), DCM uses ANL function (the node is locked/notified to user in response to user looking at the node for longer than predetermined time as described in paragraph 0042) and EGG (eye gazing guiding as described in paragraphs 0044, 0067) function (see paragraph 0106) and in DCM with manual intervention, only one region on the screen is not degraded at any given moment. During the video conference, without any active interference from the input device, depending on the choice of the participant, either the core region or the share region is not degraded. Since other regions are degraded, the participant uses the input device to instruct the system to recover other regions he wants to look at. For example, the participant may use a mouse to move a cursor on the screen and, if the cursor stays in a certain region longer than a predetermined length of time, the corresponding node will be designated as the active node (paragraphs 0109-0110). Thus, it would have been obvious to one of ordinary skill in the art that the predetermined input (manual input) received is after notifying user of the object/area that the user is looking at in order to for user to accurately select the desired content as the point the user is looking at for display.
Diao does not explicitly disclose image is broadcast to audience.
Asbun, in addition to Diao, discloses eye tracking circuitry configured to track a position of at least one eye of a user viewing plurality of images (tracking eye gazing/focus of area/viewport the user is looking at – see include, but not limited to, para. 0163, 0132, figures 18, 25-27, 29b);
Asbun also discloses processor circuitry configured to select for broadcast to an audience one of a plurality of images in accordance with tracked position of the at least one eye of the user, the image processing apparatus further comprising user interface circuitry configured to receive a predetermined input from the user independent of the eye tracking circuitry (processor configured to select for broadcast to a user one of plurality of images of 360 degree video including images of secondary content in accordance with viewer’s attention on an area/viewport on screen, the image processing apparatus further comprises a user interface circuitry to receive input/action indicating that user would like additional information of the secondary content associated with viewer’s attention, the input/action of tap on a touchpad, click on a remote control, pressing key, or the like, is independent from viewer’s attention been on the viewport – see include, but not limited to, figures 12, 18, 25-27, 29b, para. 0127, 0158-0160, 0163-0164), wherein:
The display circuitry is configured to control the display to display a first image of the plurality of images and to display a second image of the plurality of images, wherein the first image is currently being broadcast to the audience (control the display to display first image of main content and/or second content and display second image of secondary content and/or new video streaming session, etc., wherein the first image of the main video streaming presentation and/or secondary content in viewport is being broadcast/distributed to the user – see include, but not limited to, figures 12, 18, 25-27, 29b, paragraphs 073, 0127, 0158-0164);
The eye tracking circuitry is configured, based on the tracked position of the at least one eye of the user, to determine that the user has been looking at the second image for longer than a predetermined time period (has user’s attention been on viewport more than N second? – see include, but not limited to, figure 25, paragraphs 0155, 0158);
In addition and/or alternatively to Diao, Asbun discloses in response to the determination that the user has been looking at the second image for longer than the predetermined period, the processor circuitry is configured to notify the user that the user has been looking at the second image (notify or provide information, highlight, etc. to user based on user’s attention/statistics on viewport – see include, but not limited to, paragraphs 0127, 0153, 0155-0156, 0159-0160), 
after the notifying the user that the user has been looking at the second image for longer than the predetermined time period, the user interface circuitry is configured to receive the predetermined input from the user independent of the eye tracking circuitry (after notifying the user with information or highlight of viewport that the user’s attention on for longer than predetermined period/N seconds, the user interface circuitry is configured to receive the user input include tap on touchpad, click on remote control, etc. from the user independent of eye tracking circuitry of user’s attention  – see include, but not limited to, figures 25-27, 29B; paragraphs 0127, 0153, 0155-0156, 0158-0160);
in response to receiving the predetermined input after the notifying the user that the user has been looking at the second image for longer than the predetermined time period, the processor circuitry is configured to select the second image for modified display instead of the first image, wherein the predetermined input is a confirmation that the user desires to switch to the second image instead of the first image (in response to receiving the predetermined user input of tapping on touchpad, click on remote control to select link associated with viewport, the processor circuitry is configured to select the second image associated with new streaming video session for modified display instead of the image of main video or image of previous viewport, wherein the predetermined input such as touch or press a key is a confirmation that the user desires to switch to new image associated with new secondary content viewport instead of previous content -  see  discussion “in response to arguments” above and include, but not limited to, figures 25-27, 29B; paragraphs 0127, 0155-0160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Diao with the teachings including select image for broadcast to audience and/or after notifying the user, receiving predetermined input independent of eye tracking circuitry as taught by Asbun in order to yield predictable result such as allowing user to view broadcast content or improving accuracy of providing desired content to user – see for example, para. 0159).

Regarding claim 4, Diao in view of Asbun discloses the image processing apparatus according to claim 1, wherein the processing circuitry is configured to control the display circuitry to control the display to display a visual indicator indicating to the user that the user has been looking at the second image for longer than the predetermined time period of time (e.g., displaying visual indicator as locked active mode region, make it larger, tag object, etc. at interest area when user has looked at the “gaze recipient”/interest area longer than a predetermined time period  – see include, but not are not limited to, figures 2-3, 5, 20-22, paragraphs 0042-43, 0046-0047, 0051, 0055, 0109; Asbun: figures 25-27, paragraphs 0153, 0157-0160).

Regarding claim 5, Diao in view of Asbun discloses the image processing apparatus according to claim 4, wherein the visual indicator comprises visually distinguishing the second image that the user has been looking at with respect to other images of the plurality of images (visually distinguishing/highlighting the gaze recipient/interest area in active mode region/tag object/icon or make the image larger than other images - see include, but not are not limited to, figures 2-3, 5, 20-22, paragraphs 0042-43, 0046-0047, 0051, 0055; Asbun: figures 26-27, para. 0156, 0159).  

Regarding claim 6, Diao in view of Asbun discloses the image processing apparatus according to claim 1, comprising a receiver configured to receive an image signal from each of a plurality of cameras (e.g., receiving image signal from each of the cameras of participants – see include, but are not limited to, figures 1, 14-15, 18, 20-22, paragraphs 0043-0046, 0059, 0061-0063; Asbun: paragraphs 0163, 0186) and a transmitter configured to transmit a notification signal to each of the plurality of cameras (transmitter configured to transmit a notification signal/image to cameras of participants - see include, but are not limited to, figures 1, 14-15, 18, 20-22, paragraphs 005-006, 0036, 0045, 0051), wherein each of the displayed plurality of images is 5Docket No. 518126USPreliminary Amendmentgenerated based on an image signal received from a respective one of the plurality of cameras (each of the images is generated based on an image signal received from a respective one of the plurality of cameras associated with respective participant -see include, but are not limited to, figures 14-15, 18, 20-22, paragraphs 0044-0046, 0059, 0061-0063); wherein:  
 	the eye tracking circuitry is configured, based on the tracked position of the at least one eye of the user, to determine when the user is looking at the second image of the displayed plurality of images (see include, but are not limited to, paragraphs 0042-0048, 0109; Asbun: figures 25-27, paragraphs 0153, 0158-0160); and 
in response to the eye tracking circuitry determining that the user is looking at the second image, the processor circuitry is configured to control the transmitter to transmit a notification signal to a camera of the plurality of cameras from which the respective image signal on the basis of which the second image is generated is received, the notification signal notifying an operator of the camera (user/participant of camera) that the second image generated based on the respective image signal received from the camera is likely to be broadcast in place of the first image (see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0046, 0059, 0061-0063, 0109; Asbun: figures 25-27, paragraphs 0153, 0157-0106, 0163; and also discussion in the rejection of claim 1).  

Regarding claim 7, Diao in view of Asbun discloses the image processing apparatus according to claim 6, wherein: 
 	the processor circuitry is configured to control the transmitter to transmit the notification signal to the camera from which the respective image signal on the basis of which the second image is generated is received in response to the eye tracking circuitry determining that the user has been looking at the second image for longer than the predetermined time period (see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0046, 0059, 0061-0063, 0109; Asbun: figures 18, 25-27, 29b, paragraphs 073, 0127, 0158-0164).  

Regarding claim 8, Diao in view of Asbun discloses the image processing apparatus according to claim 6, wherein, in response to the user interface circuitry receiving the predetermined input from the user, the processor circuitry is configured:
 	 to control the transmitter to transmit a further notification signal to the camera from which the respective image signal on the basis of which the second image is generated is received, the further notification signal notifying the operator of the camera that the second image generated based on the respective image signal received from the camera is to be broadcast in place of the first image; and to control the second image to be broadcast in place of the first image (see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0046, 0059, 0061-0063, 0109 and similar discussion in the rejection of claim 6).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Diao (US 20130076853) in view of Asbun et al. (US 20190191203) as applied to claim 1 above and further in view of Lee et al. (US 20160311323) and Shimy et al. (US 20110069940).
Note: all documents that are directly or indirectly incorporated by reference in their entireties in Shimy (see paragraphs 0039, 0041, 0045, 0047, 0072, 0078, 0125) including Ser. No. 09/332,244 (corresponding to US 20030149988 –referred to as E988), US 6756,997 (referred to as Ward), Ser. No. 11/324,202 (corresponding to US 20100153885 –hereinafter referred to as Yates) are treated as part of the specification of Shimy (see MPEP 2163.07 b).

Regarding claim 9, Diao in view of Asbun discloses the image processing apparatus according to claim 1, wherein: each of the displayed plurality of images is a live moving image of the event captured by a respective camera in real time (live image captured in real time from cameras - see include, but are not limited to, figures 1-2, 14-15, 18, 20-22, paragraphs 0042-0046; Asbun: paragraphs 0003, 0086-0088, 0163-0164); 
 	the eye tracking circuitry is configured to track the position of the at least one eye of the user viewing the displayed moving images, the eye tracking circuitry being configured to determine, based on the tracked position of the at least one eye of the user, when the user's gaze changes on displayed regions or viewports (tracking eye gaze changes from moving images to gaze on one locked active mode region/interest area and other area of the displayed content -see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0049; Asbun: figures 12, 18, 25-27, paragraphs 0153, 0157-0163); 
	the processor circuitry is configured, in response to the eye tracking circuitry determining that the user’s gaze has changes on the displayed moving images, to control the display circuitry to control the display to pause the displayed images (pause the displayed image of main content/image in active mode region), and in response to eye tracking circuitry determining that the user’s gaze/orientation changes, , to control the display circuitry to control the display to resume the paused, displayed moving images at speed of moving images (user’s gaze/orientation changes to control the video being displayed to pause and/or resume to speed based or eye gazing or orientation - see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0049, 0059, 0061-0063, 0109, 0140-0141; Asbun: figures 7, 25-27, paragraphs 0068, 0154-0155, 0159, 0163).
	Diao in view of Asbun does not explicitly disclose eye’s gaze leaves displayed moving images and when user’s gaze returned to the displayed moving images, determining that user’s gaze has left the display moving images and in response to determining the user’s gaze has returned to the displayed moving image, control the display to resume the paused moving images at a faster speed than a speed at which the moving images were displayed in real time.
Lee discloses tracking when the user’s gaze leaves the displayed moving images and when the user’s gaze returns to the displayed moving image, and processor circuitry is configured to, in response determining that the user’s gaze has left the displayed moving images, to control the display circuitry to pause the displayed video image and in response to determining the display to pause the displayed video image and, in response to determining that the user’s gaze has returned to the screen displaying the paused, displayed video image, controlling the screen to resume the paused, displayed video image (controller 190 tracks point of gaze of the driver and pause/stop the displayed images when the point of gaze of the driver deviates from the screen of the display 170 resume/restart from paused point when the point of gaze of the driver returned to the screen of the display - see include, but not limited to, figures 2-3, paragraphs 0395, 0401). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify Diao in view of Asbun with the teaching including control display to pause when eye’s gaze leaves the moving images and to resume when eye’s gaze returned to moving images as taught by Lee in order to yield predictable result of allowing user to view the moving image gain from the time when the point of gaze of the user deviates from the screen of the display without separate input, it is possible to improve user convenience (paragraph 0401).
Shimy in response to determining user not viewing video images (e.g., user leaves the room), controlling the display to pause the displayed video images and, in response to determining that the user has returned to view the paused, displayed video images, controlling the screen to automatically resume the paused, displayed video images at a faster speed than a speed at which the live video images displayed in real time (in response to detecting that the user has returned, control the display to fast forward the playback to catch up with aired program or synchronize playback with other – see discussion in “response to arguments” above and include, but not limited to, paragraphs 0137, 0157; E988: paragraph 0165; E430: figures 49-50, 104, 106, 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diao in view of Asbun and Lee with the teaching of resuming the paused, displayed video images at a faster speed than a speed at which the live video images were displayed in real time as taught by Shimy in order to yield predictable result of catching up to the aired program (see include, but not limited to, E988: paragraph 0165). 

Claims 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diao (US 20130076853) in view of Lee et al. (US 20160311323) and Shimy et al. (US 20110069940) or Tanaka (US 20130347047).

Regarding claim 15, Diao discloses an image processing method comprising: 
 	controlling a screen to display a plurality of live video images associated with an event (controlling a screen to display a plurality of live video images/nodes of participants associated with an event such as video conferences - see include, but are not limited to, figures 1-2, 20-22, paragraphs 0040-0048 and discussion in the rejection of claim 1); 
 	tracking a position of at least one eye of a user viewing at least one of the displayed images (see include, but are not limited to, paragraphs 0042-0043, 0045-0046);  
determining, based on the tracked position of the at least one eye of the user, when the user's gaze changes to different nodes/areas on the screen and control playback of displayed images based on the changes (see include, but are not limited to, paragraphs 0042-0043, 0045-0048); and 
in response to the determining that the user's gaze has changed on the screen, controlling the display to change the displayed video images (see include, but are not limited to, paragraphs 0045-0049).  
Diao does not explicitly disclose user’s gaze change comprises when user’s gaze leaves the screen and when the user’s gaze has returned to the screen; and in response to determining that the user’s gaze left the screen, controlling the display to pause displayed video images, and in response to determining that the user’s gaze has returned to the screen displayed the video images, controlling the screen to automatically resume the video images at a faster speed than a speed at which the live video images were displayed in real time until the displayed video images are once again synchronized with the live video images at which point the displayed video images are displayed in real time.
Lee discloses determining based on tracked position of at least one eye of the user, when the user’s gaze leaves the screen and when the user’s gaze returns to the screen; and 
in response to the determining that the user’s gaze has left the screen, controlling the display to pause the displayed video image and in response to determining the display to pause the displayed video image and, in response to determining that the user’s gaze has returned to the screen displaying the paused, displayed video image, controlling the screen to resume the video image (controller 190 tracks point of gaze of the driver and pause/stop the displayed images when the point of gaze of the driver deviates from the screen of the display 170 resume/restart from paused point when the point of gaze of the driver returned to the screen of the display - see include, but not limited to, figures 2-3, paragraphs 0395, 0401 and discussion in “response to arguments” above). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify Diao in view of Asbun with the teaching including control display to pause when eye’s gaze leaves the moving images and to resume when eye’s gaze returned to moving images as taught by Lee in order to yield predictable result of allowing user to view the moving image again from the time when the point of gaze of the user deviates from the screen of the display without separate input, it is possible to improve user convenience (paragraph 0401).
Shimy discloses in response to determining user not viewing video images (e.g., user leaves the room), controlling the display to pause the displayed video images and, in response to determining that the user has returned to view the paused, displayed video images, controlling the screen to automatically resume the video images at a faster speed than a speed at which the live video images displayed in real time until the displayed video images are once again synchronized with the live video images at which point the displayed video images are displayed in real time (control the display to fast forward the playback to catch up with aired program or playback of other until catch up with aired program– see discussion in “response to arguments” above and include, but not limited to, paragraphs 0137, 0140, 0148, 0157; E988: paragraph 0165; E430: figures 49-50, 104, 106, 114 and discussion in “response to arguments” above).
alternatively to Shimy, Tanaka discloses control a display to pause displayed video image and control the display to automatically resume the video images at a faster speed than a speed at which the live video images displayed in real time until the displayed video images are once again synchronized with the live video images at which point the displayed video images are displayed in real time (see include, but not limited to, figures 5D-6, paragraphs 0083, 0085, 0089, 0093, 0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diao in view of Asbun and Lee with the teaching of automatically resume the video images at a faster speed than a speed at which the live video images were displayed in real time until displayed video images are once again synchronized with the live video images at which point the displayed video images are displayed in real time as taught by Shimy or Tanaka (hereinafter referred to as Shimy/Tanaka) in order to yield predictable result of catching up to the aired program (see include, but not limited to, E988: paragraph 0165). 
	
Regarding claim 19, the limitations of a non-transitory computer readable storage medium that correspond to the limitations of the apparatus claim 15 are analyzed as discussed in the rejection of claim 15. Particularly, Diao in view of Lee and Shimy/Tanaka discloses a non-transitory computer-readable storage medium having stored therein an image processing program that, when executed by a computer, causes the computer to execute an image processing method comprising:  
 	controlling a screen to display a plurality of live video images associated with an event;  8Docket No. 518126US 
Preliminary Amendment tracking a position of at least one eye of a user viewing at least one of the displayed video images; 
determining, based on the tracked position of the at least one eye of the user, when the user's gaze leaves the screen when the user's gaze returns to the screen; and 
in response to the determining that the user's gaze has left the screen, controlling the display to pause the displayed video images and, in response to determining that the user's gaze has returned to the screen displaying the paused, displayed video images, controlling the screen to automatically resume the video images at a faster rate than a speed at which the live video images were displayed in real time until the displayed video images are once again synchronized with the live video images at which point the displayed video images are displayed in real time (see include, but are not limited to, discussion in the rejection of claim 15 and see include, but not limited to, Diao: paragraphs 0040-0048; Lee: paragraphs 0395, 0401; Shimy: paragraphs 0137, 0157; E988: paragraph 0165; Tanaka: figures 5c-5d, para. 0083).  

Regarding claim 21, Diao in view of Lee and Shimy/Tanaka discloses the image processing method according to claim 19, wherein the resumed displayed moving images are displayed at the faster rate until an elapsed time of the displayed moving images catches up with an elapsed time of live video images of the event (e.g., catch up with aired program - see discussion in the rejection of claim 9 and see include, but not limited to, Shimy: figures 3, 11-12, 20, paragraphs 0137, 0148, 0157-0158, 0189-0190, Ellis: paragraph 0165; Tanaka: figures 5d, 6, paragraphs 0083, 0089, 0093).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 20130308436) discloses fast forwarding/catch up to live point and resume normal live transcoding/playback at live point (see for example, para. 0021).
Plotnick et al. (US 20020144262) discloses fast forwarding until the end of commercial and resume the normal playback (see for example, paragraphs 0093, claims 60, 62-64).
Gordon et al. (US 10063560) discloses gaze-based authentication comprising prompting a user to select, by looking at, multiple gaze targets within a scene and then prompting the user to visually confirm selection of the multiple gaze targets and obtaining confirmation gaze tracking data visually confirmation selection of the multiple gaze targets (see claim 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/
Primary Examiner, Art Unit 2426   

July 1, 2022